Exhibit 99.1 Diadexus, Inc. Reports Third Quarter 2015 Financial Results New Commercial Team in Place and Gaining Sales Traction for PLAC® Activity in the Hospital Channel – Stable PLAC® ELISA Business – SOUTH SAN FRANCISCO, Calif., October 26, 2015 Diadexus, Inc. (OTCQB: DDXS), a diagnostics company developing and commercializing products that aid in the prediction of cardiac disease risk, today announced financial results for the nine months and quarter ended September 30, 2015, and provided an overview of recent corporate achievements and milestones. “The new sales and marketing leadership team is now in place and has begun building a PLAC® Activity distribution channel into hospitals, clinics and physician office labs,” said Lori Rafield, Ph.D., chairman and chief executive officer for Diadexus.“Under this commercial leadership, our dedicated, highly experienced sales force is beginning to gain traction based upon the new contracts being put in place.We are extremely pleased with the progress thus far and we will continue executing on our strategy to drive adoption and revenue growth for PLAC® Activity through clinical messaging.PLAC® ELISA continues to be a solid, revenue-generating business targeting national, regional and cardiovascular specialty labs, which provides important cash flow for Diadexus.Year-over-year, we saw a significant increase in ELISA sales to national and regional labs, which reaffirms the intrinsic demand and value for Lp-PLA2 testing.”
